UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6823


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY MAURICE BLANTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02161-TLW-3)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Maurice Blanton, Appellant Pro Se.      Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy Maurice Blanton seeks to appeal the district

court’s order denying relief on his self-styled Fed. R. Civ. P.

60(d)(3) motion.          Because Blanton’s motion was a successive and

unauthorized       28    U.S.C.    § 2255        (2012)    motion,     see       28   U.S.C.

§ 2255(h); In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997), the

district court was obligated to dismiss the motion, see United

States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), and the

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2012);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the      merits,   a   prisoner         satisfies    this     standard      by

demonstrating        that     reasonable         jurists    would      find      that     the

district      court’s     assessment      of      the    constitutional          claims    is

debatable     or     wrong.       Slack   v.      McDaniel,      529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,      and    that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

                                             2
           We have independently reviewed the record and conclude

that Blanton has not made the requisite showing.              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3